DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 07/05/2022. As directed by the amendment: claim 29 has been amended and claims 1-18 have been cancelled. Thus, claims 19-37 are presently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,524,867 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 07/05/2022, with respect to the objection of claim 29 have been fully considered and are persuasive.  The objection of claim 29 has been withdrawn. 
Allowable Subject Matter
Claims 19-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claim 19): a driving roller having a first portion disposed within the housing space and a second portion extending outside the housing space;  first driving shaft configured to rotate the one or more rollers, wherein rotation of the one or more rollers imparts axial motion to the elongate member along an elongate axis of the elongate member; and a second driving shaft configured to rotate the driving roller, wherein rotation of the driving roller imparts rotation to the elongate member about the elongate axis. The closest prior art references include Kidd et al. (US 2011/0130718 A1); Beyar et al. (US 2006/0229587 A1); and Niitu et al. (US 3,784,031). 
Kidd teaches (fig. 18-36 and 41-42) of a housing (170+260; see ¶0068, 0070, fig. 18, 22, and 32) defining a housing space therein (see fig. 18 and 32); a driving roller 282, a driving shaft 230. However Kidd fails to teach the driving roller having a first portion disposed within the housing space and a second portion extending outside the housing space.
Beyar teaches of a roller assembly (83, 84) configured to receive an elongate member (see ¶0096); a first driving shaft 64 configured to rotate one or more rollers (83, 84; see ¶0100); a second driving shaft 63 configured to rotate a driving roller 61 (see ¶0095 and fig. 2). However Beyar fails to teach a housing defining a housing space therein (among other limitations).
Niitu teaches of a drive apparatus comprising a housing space 21 and a plurality of rollers traversing the housing space but fails to teach (among other limitations) rotation of the one or more rollers imparts axial motion to the elongate member along an elongate axis of the elongate member; rotation of the driving roller imparts rotation to the elongate member about the elongate axis. Furthermore, it would not be obvious to one of ordinary skill in the art to modify Niitu to have a rollers configured to impart axial motion on the elongate member because it would require significant changes to the structure of Niitu rendering the device inoperable as described in Niitu.
Regarding claim 25, the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claim 25): a housing defining a housing space therein; a roller assembly configured to impart axial motion to the elongate member; and a roller support configured to rotate the roller assembly to impart rotational motion to the elongate member, the roller support configured to be partially disposed within the housing space. The closest prior art references include Kidd and Beyar.
Kidd teaches (fig. 18-36 and 41-42) of a housing (170+260; see ¶0068, 0070, fig. 18, 22, and 32) defining a housing space therein (see fig. 18 and 32); and a roller support  282 configured to rotate a roller assembly 290 to impart rotational motion to the elongate member (see fig. 32). Kidd fails to teach the roller assembly configured to impart axial motion to the elongate member, the roller support configured to be partially disposed within the housing space.
Beyar teaches of a roller assembly (83, 84) configured to impart axial motion to the elongate member (see ¶0096); a roller support (61, 62) configured to rotate the roller assembly to impart rotational motion to the elongate member (see ¶0113). Beyar fails to teach a housing defining a housing space therein, the roller support configured to be partially disposed within the housing space.
Regarding claim 31, the prior art, alone or in combination, fails to teach or render obvious: a housing defining a housing space therein; a pair of clamps adjacent to the housing and configured to receive an elongate member; and a plurality of support rollers positioned partially within the housing space and configured to: support and rotate the pair of clamps, and operate in an open configuration or a closed configuration, wherein, in the closed configuration, the plurality of support rollers are configured to rotate the pair of clamps about an axis of the elongate member. The closest prior art references include Kidd and Beyar.
Kidd teaches a housing defining a housing space therein (see fig. 32); a pair of clamps 290 adjacent to the housing and configured to receive an elongate member (see fig. 32 and 41-42); and a support rollers 282 configured to support and rotate the pair of clamps. Kidd fails to teach a plurality of support rollers positioned partially within the housing space and configured to operate in an open configuration or a closed configuration, wherein, in the closed configuration, the plurality of support rollers are configured to rotate the pair of clamps about an axis of the elongate member.
Beyar teaches of a pair of clamps (81, 82) configured to receive an elongate member (see fig. 2); a plurality of support rollers (61, 62) configured to: support and rotate the pair of clamps (see fig. 2 and ¶0113); the plurality of support rollers are configured to rotate the pair of clamps about an axis of the elongate member (see fig. 2 and ¶0113). Beyar fails to teach the support rollers positioned partially within the housing space and configured to: operate in an open configuration or a closed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771